      Case 5:15-cr-01112 Document 251 Filed on 04/15/20 in TXSD Page 1 of 3
                                                                                  United States District Court
                                                                                    Southern District of Texas

                                                                                       ENTERED
                                                                                       April 15, 2020
                         UNITED STATES DISTRICT COURT
                                                                                    David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                               LAREDO DIVISION

SERVANDO GONZALEZ                              §
                                               §
            Petitioner                         §
VS.                                            §   CIVIL ACTION NO. 5:19-CV-145
                                               §   CRIMINAL ACTION NO. 5:15-CR-1112-1
                                               §
UNITED STATES OF AMERICA

                                          ORDER

       United States Magistrate Judge John A. Kazen issued a Report and Recommendation

in accordance with 28 U.S.C. § 636(b)(3), which advises the Court to deny Petitioner’s § 2255

motion and dismiss this civil action with prejudice (Civ. Dkt. No. 10). Neither party has filed

objections. After reviewing the proposed findings and recommendation for plain error, the

Court ADOPTS the Report and Recommendation as the findings and opinion of the Court.

Petitioner’s § 2255 Motion (Civ. Dkt. No. 1) is DENIED, and this civil action is DISMISSED

WITH PREJUDICE. In addition, the Court issues the ADDITIONAL FINDINGS below.

       I.      Petitioner’s Claim for Violation of the Speedy Trial Act

       Petitioner asserts that his counsel was ineffective by violating his constitutional right

to a speedy trial. “The Speedy Trial Act, which is designed to protect a criminal defendant’s

constitutional right to a speedy trial,” requires that “a defendant’s trial commence within

seventy days from his indictment or initial appearance, whichever is later.” United States v.

Harris, 566 F.3d 422, 428 (5th Cir. 2009) (citing 18 U.S.C. § 3161 (c)(1)). However, “the Act

includes a long and detailed list of periods of delay that are excluded in computing the time

within which trial must start.” United States v. McMillon, 657 F. App’x 326, 333 (5th Cir.

2016) (citing Zedner v. United States, 547 U.S. 489, 497 (2006) (cleaned up)). At least three


1/3
      Case 5:15-cr-01112 Document 251 Filed on 04/15/20 in TXSD Page 2 of 3



of the Speedy Trial Act’s exclusions are at play in Petitioner’s § 2255 motion.

       First, the Act “excludes delay resulting from the filing of a pretrial motion through

the conclusion of the hearing on, or other prompt disposition, of the motion.” United States

v. Stephens, 489 F.3d 647, 656 (5th Cir. 2007) (citing 18 U.S.C. § 3161(h)(1)(D)). And if the

pretrial motion does not require a hearing, “the Speedy Trial clock is tolled from the date of

[the motion’s] filing until either (a) the motion is ruled on, or (b) thirty days have elapsed

since the motion was taken under advisement, whichever is sooner.” United States v.

Madrid, No. EP-11-CR-3020-FM, 2012 WL 5517057, at *1 (W.D. Tex. Nov. 13, 2012) (cleaned

up). Second, the Act excludes any “period of delay resulting from a continuance granted by

any judge,” if the judge “granted such continuance on the basis of her findings that the ends

of justice served by taking such action outweigh the best interest of the public and the

defendant in a speedy trial.” McMillon, 657 F. App’x at 334 (citing 18 U.S.C. § 3161 (h)(7)(A)).

Third, a district court’s certification that the criminal case is “complex” tolls the Speedy Trial

clock indefinitely. United States v. Williams, 314 F. App’x 656, 659 (5th Cir. 2009); United

States v. Buitrago, No. 4:09-CR-194, 2012 WL 4815685 at *2 (W.D. Tex. Sept. 27, 2012)).

       After his indictment, Petitioner made an initial appearance on September 21, 2015

(Cr. Dkt. No. 8), which triggered the Speedy Trial clock. Thirty-six non-excludable days

elapsed until Petitioner filed a pretrial motion to continue on October 27, 2015 (Cr. Dkt. No.

23), which tolled the Speedy Trial clock until the Court issued “ends of justice” findings and

granted the motion on November 9, 2015 (Cr. Dkt. No. 31). In its order granting Petitioner’s

motion, the Court reset Petitioner’s final pretrial conference to December 4, 2015, and “the

speedy trial clock remained tolled during this continuance period.” McMillon, 657 F. App’x

at 334. On December 3, 2015—while the Speedy Trial clock remained tolled—the

Government filed a pretrial motion to certify the case as complex (Cr. Dkt. No. 38), which


2/3
      Case 5:15-cr-01112 Document 251 Filed on 04/15/20 in TXSD Page 3 of 3



 extended the tolling period until the Court granted the motion on December 9, 2015, which

 in turn tolled the clock indefinitely (Cr. Dkt. No. 42). Thus, given that only thirty-six non-

 excludable days elapsed between Petitioner’s initial appearance and guilty plea, Petitioner’s

 claim is without merit.1

        II.     Petitioner’s Claim for Misadvise

        Petitioner asserts that his counsel was ineffective by providing “misadvise” that he

“would be sentenced to a term of 120 months if he pleaded out and that he would be out

sooner if he did not take [the case] to trial” (Civ. Dkt. No. 1-1 at 3). However, as articulated

by Judge Kazen, Petitioner’s misadvise claim is contradicted by his plea agreement and the

record at his plea colloquy, and he has failed to provide independent corroboration in support

of his allegation. Moreover, while under oath, both of Petitioner’s trial lawyers—his initial

court-appointed lawyer and subsequent retained lawyer—denied ever having provided the

advice that Petitioner complains about (Civ. Dkt. Nos. 20, 21). Thus, Petitioner’s claim fails.

        It is so ORDERED.

        SIGNED April 15, 2020.

                                                    ___________________________________
                                                    Marina Garcia Marmolejo
                                                    United States District Judge




        1 Petitioner also filed a Waiver of Speedy Trial Limits (Cr. Dkt. No 24) which has no bearing
on the Court’s analysis given the absence of any Speedy Trial Act violation. See McElhaney v. United
States, No. 3:07-CV-0191-L, 2009 WL 54256, at *19 (N.D. Tex. Jan. 8, 2009) (“[There was no violation
of the Speedy Trial Act on the facts of this case because the Court entered written orders to continue
the trial date . . . Because a waiver is not necessary to exclude time under [the Act,] the purported
waiver ha[s] no impact on the speedy trial calculations.” (citing Zedner, 547 at 489)); United States v.
Beals, 755 F. Supp. 2d 757, 761 (S.D. Miss. 2010) (“[W]here the court finds that the delay in a
defendant’s trial is excludable under one of the exceptions to the Speedy Trial Act, the court ‘need not
address whether the defendant waived his speedy trial act rights indefinitely.’” (quoting United States
v. Miles, 290 F.3d 1341, 1349 n. 7 (11th Cir. 2002))).
3/3
